Citation Nr: 0408875	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.  

  
REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1975.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for PTSD.  A 30 percent evaluation was assigned, effective 
from April 24, 1998.  The veteran perfected an appeal 
regarding the rating assigned and the effective date of the 
grant of service connection.  

In December 2003, the RO increased the rating for PTSD to 50 
percent, effective December 1, 1998.  There is no indication 
that the veteran is satisfied with the currently assigned 50 
percent disability rating.  Consequently, the issue of 
entitlement to a disability evaluation in excess of 50 
percent for PTSD remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

The issue of entitlement to an increased rating for PTSD is 
being REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received on April 24, 1998.  

2.  In a July 2002 rating decision, the RO granted service 
connection for PTSD, effective April 24, 1998.  



CONCLUSION OF LAW

The criteria for an effective date prior to April 24, 1998 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned April 24, 1998 for 
service connection for PTSD.  As noted elsewhere in this 
decision, the issue of the veteran's entitlement to an 
increased rating for PTSD will be addressed in the REMAND 
section below. 

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

With respect to the effective date issue on appeal, the 
matter to be resolved is legal in nature and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].  Consequently, the VCAA is not applicable to 
the effective date issue decided herein.  

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective date.  See 
38 C.F.R. § 3.103 (2002).  The record reflects that he has 
been informed of the various requirements of law pertaining 
to his appeal in the January 2003 statement of the case.  The 
veteran has not submitted or identified any additional 
evidence which would have a bearing on this case.  In fact, 
in correspondence dated in January 2004, the veteran stated 
that he had nothing further to add regarding this issue.  

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157 
(2003).

Analysis

The Board has carefully reviewed the November 2002 notice of 
disagreement (NOD) and the substantive appeal February 2003 
submitted to the RO by the veteran's attorney on his behalf.  
Although these documents evidence an intent to appeal the 
assigned effective date, no substantive argument has been 
presented as to why an earlier effective date should be 
awarded.  The only comment provided as to this matter was 
contained in the NOD, which stated that "no reason for that 
date chosen was even provided".  Virtually all contentions 
and arguments in the NOD and the substantive appeal related 
to the increased rating claim.  No additional pertinent 
communications have been received with respect to the earlier 
effective date issue. 
 
The basic facts are not in dispute.  The veteran's original 
claim for service connection for PTSD, a VA Form 21-4138, was 
dated April 24, 1998.  The document does not bear a date 
received stamp.  In July 2002, the RO granted service 
connection for PTSD, effective April 24, 1998.  As noted by 
the attorney in the November 2002 NOD, the RO did not 
specifically provide a reason for the assignment of that 
date.  However, the January 2003 statement of the case 
rectified that omission by stating "when service connection 
was granted, it was effective the date of the initial 
claim".  No additional argument was received by or on behalf 
of the veteran as to the matter.   

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to April 1998 the veteran did not submit any claim, 
either formal or informal, for service connection for PTSD.  
Prior communications from the veteran to the RO dealt with 
his service-connected left knee disability, as did the 
medical evidence.  The veteran does not appear to dispute 
that his initial claim of entitlement to service connection 
for PTSD was not filed until April 1998.  

An August 1998 decision of the Social Security Administration 
(SSA) referenced a February 1998 diagnosis of PTSD.  VA 
outpatient treatment records indicate that the veteran "was 
seen for an intake on 4/16/98" with PTSD symptoms.  Although 
the submitted VA treatment records and records from the SSA 
reflect diagnosis of and treatment for PTSD prior to April 
24, 1998, such medical treatment cannot be considered to be 
an informal claim for service connection, because it does not 
identify "the benefit sought" as is required by 38 C.F.R. 
§ 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).  The provisions of 38 C.F.R. § 3.157 [report of 
examination or hospitalization as claim for increase or to 
reopen] are inapplicable to this case, since it revolves 
around an original claim of entitlement to service 
connection, not a claim for increase or to reopen. 

Because a claim for service connection for PTSD was not filed 
until April 24, 1998, entitlement to an effective date prior 
to April 24, 1998 for the grant of service connection for 
PTSD is precluded as a matter of law.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) [an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a viable claim].  As noted by the 
Board above, no specific argument has been advanced by or on 
behalf of the veteran as to why he is entitled to an 
effective date earlier than the date of filing of his claim.

Conclusion

For the reasons and bases above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an effective date prior to April 24, 1998 
for the grant of service connection for PTSD.  The Board's 
decision is dictated by the law and regulations cited above.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than April 24, 1998 
for the grant of service connection for PTSD is denied.  


REMAND

The veteran also seeks a higher disability evaluation for 
PTSD, which is currently evaluated as 50 percent disabling.  

Reason for remand

In pertinent part, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of such notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].   

After a careful review of the record, the Board notes that in 
regard to the increased rating claim currently on appeal the 
veteran has not received notice which fully complies with the 
VCAA and Quartuccio.  Although a VCAA notice letter was sent 
from the RO to the veteran in March 2002, that letter dealt 
exclusively with other issues, namely entitlement to service 
connection for bilateral hearing loss and tinnitus.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if, as 
here, the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the VBA for the 
following action:

VBA should provide the veteran with a 
VCAA notice letter that informs him of 
what evidence he is responsible for 
obtaining and what evidence VA will 
obtain.  Depending on the posture of the 
case at that time, BVA may undertake any 
additional and procedural development it 
deems to be necessary.  If required by 
the circumstances, the claim should then 
be readjudicated.  If no readjudication 
is necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
_____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



